DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-4, 6-13, 15-18) are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (hereinafter Fung)(US Publication 2019/0012551 A1)
Re claim 1, Fung discloses a driving assistant method, the driving assistant method operated in a driving assistant device, the driving assistant device comprising a camera, a processor, and a storage (See fig. 1 where it teaches an imaging system, a processor and a memory.), the driving assistant method comprising: capturing, by the camera, images of a road in front of a vehicle (See fig. 2C; ¶s 43-46 where it teaches the imaging system can capture mages/videos of a space within the front path (e.g., forward looking) of the vehicle.  The imaging system can include one or more cameras.); identifying, by the processor, a traffic sign in the images captured by the camera (See fig. 2C; ¶s 44-46 where it teaches an object detection to detect, classify, and localize one or more objects found in the surrounding environment of the 
But the reference of Fung fails to teach determining, by the processor, whether a change of the traffic sign from the first image frame to the second image frame conforms to a predetermined rule; and recognizing the traffic sign and triggering the vehicle to perform an action, by the processor, according to a recognized result of the traffic sign when the change of the traffic sign from the first image frame to the second image frame conforms to the predetermined rule.
However, the reference of Fung does suggest determining, by the processor, whether a change of the traffic sign from the first image frame to the second image frame conforms to a predetermined rule (See ¶s 66, 71-72, 88 where it teaches a neural network configured to analyze visual imagery, including but not limited to one or more images/videos provided by the imaging system of the vehicle; the YOLO object detection can be utilized to localize and track one or more objects based on the receipt of a plurality of images as they move around or change location with respect to a location of the vehicle based on the movement of the vehicle.); and recognizing the traffic sign and triggering the vehicle to perform an action, by the processor, according to a recognized result of the traffic sign when the change of the traffic sign from the first image frame to the second image frame conforms to the predetermined rule. (See ¶ 88 where it teaches the VCD of the vehicle can control one or more vehicle systems of the vehicle based on the classification, the location, and color of the color portion of a traffic indicator.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Fung, in the manner as claimed, for the benefit of controlling one or more vehicle systems of the vehicle. (See ¶ 88)


Re claim 3, Fung discloses wherein the block of identifying the traffic sign in the images comprises: establishing and training an image recognition model based on a plurality of sample images of traffic signs and a predetermined neural network algorithm; and identifying the traffic sign in the images according to the image recognition model. (See ¶ 67-68, 71-72)

Re claim 4, Fung discloses wherein the block of recognizing the traffic sign and triggering the vehicle to perform the action according to the recognized result of the traffic sign comprises: recognizing the traffic sign and triggering the vehicle to perform the action according to the recognized result of the traffic sign and a current driving state of the vehicle. (See ¶ 88)

Re claim 6, Fung discloses wherein the predetermined rule comprises: a size of the traffic sign increasing with a speed of the vehicle in a predetermined ratio, or the size of the traffic sign increasing with the vehicle driving forward. (See ¶ 71-72, 88)

Re claim 7, Fung discloses outputting a performing notification of the action when the vehicle is triggered to perform the action according to the recognized result of the traffic sign. (See ¶ 88)

Re claim 8, Fung discloses wherein the block of triggering the vehicle to perform the action according to the recognized result of the traffic sign comprises: obtaining road traffic information according to the images of the road, wherein the road traffic information comprises pavement condition information, status information of other vehicles, status information of 

Re claim 9, Fung discloses obtaining a driving state of the vehicle to determine whether the vehicle is stationary; and suspending identifying the images when the vehicle is stationary. (See ¶ 67, 87-88)

Claim 10 has been analyzed and rejected w/r to claim 1 above.
Claims (11-13, 15-18) have been analyzed and rejected w/r to claims (2-4, 6-9) respectively.

Allowable Subject Matter
Claims (5, 14) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 21, 2022